
	
		II
		111th CONGRESS
		1st Session
		S. 1819
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2009
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the opening of the International Civil Rights Center and
		  Museum.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International Civil Rights Center
			 and Museum Commemorative Coin Act.
		2.FindingsThe Congress finds that—
			(1)on February 1,
			 1960, 4 African-American students of North Carolina Agricultural and Technical
			 State University sat at a white-only lunch counter inside a Greensboro, North
			 Carolina, F.W. Woolworth’s store;
			(2)the Greensboro
			 sit-in catalyzed a wave of nonviolent protest against private-sector
			 segregation in the United States that became a hallmark of the American civil
			 rights movement;
			(3)by August of
			 1961, more than 70,000 people had participated in sit-ins and sit-down
			 demonstrations in more than 60 cities throughout the Southeast;
			(4)the International
			 Civil Rights Center and Museum is located at the site of the F.W. Woolworth's
			 store where the sit-in movement began;
			(5)the International
			 Civil Rights Center and Museum will serve as an archival center and teaching
			 facility exploring the international struggle for civil and human rights,
			 preserving the legacy of the movement for the Nation and future generations;
			 and
			(6)the International
			 Civil Rights Center and Museum will officially open on February 1, 2010,
			 commemorating the 50th anniversary of the beginning of the sit-in
			 movement.
			3.Coin
			 specifications
			(a)$1 silver
			 coinsThe Secretary of the Treasury (in this Act referred to as
			 the Secretary) shall mint and issue not more than 1,000 $1 coins
			 in commemoration of the opening of the International Civil Rights Center and
			 Museum, each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter
			 of 1.500 inches; and
				(3)contain 90
			 percent silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the International Civil Rights Center and Museum.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2010; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design of the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the International Civil Rights Center and
			 Museum and the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facility
				(1)In
			 generalOnly 1 facility of the United States Mint by be used to
			 strike any particular quality of the coins minted under this Act.
				(2)Use of the
			 United States Mint at West Point, New YorkIt is the sense of
			 Congress that the coins minted under this Act should be struck at the United
			 States Mint at West Point, New York, to the greatest extent possible.
				(c)Period for
			 mintingThe Secretary may mint coins under this Act only during
			 the calendar year beginning on January 1, 2010.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7 with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be a reasonable
			 discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins issued under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be paid to the
			 International Civil Rights Center and Museum, to be made available for program
			 development and research.
			(c)AuditsThe
			 Comptroller General of the United States shall have the right to examine such
			 books, records, documents, and other data of the International Civil Rights
			 Center and Museum as may be related to the expenditures of amounts paid under
			 subsection (b).
			
